DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s amendments and arguments filed on May 26, 2021 are acknowledged and have been fully considered. Claims 1-2, 5-19, and 21-30 are pending.  Claims 1-2, 5-6, 8-13, 15-19, 21-25, and 28-30 are under consideration in the instant office action. Claims 7, 14, 26, and 27 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claims 3, 4, and 20 are cancelled. Applicant’s amendments and arguments did not overcome the rejections of record for reasons set forth in the previous office action and herein below.
Withdrawn Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 9, and 28-30 remain rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20160199311, 7/14/2016; cited in Applicant IDS) in view of Toso (Acta Chir. Austriaca. Vot. 33 • Supplement No 174. 2001, page 48), Chen (Transplantation Proceedings, 41, 4307– 4312 (2009); of record) as evidenced by Pisania (Laboratory Investigation volume 90, pages 1661–1675, 2010; of record).
With regard to Claim 1, Wang teaches a composition comprising a macro-capsule encompassing a plurality of therapeutic cells, the macrocapsule comprising at least one barrier (i.e., the “backbone layer”), the barrier comprising sodium alginate (abstract, paragraphs 33-36). 
 Wang does not teach that the coating on the second barrier is only PMCG or the presence of glucomannan sulfate in the second barrier. Toso teaches that for an outer immunoprotection layer over a core containing alginate and cellulose sulfate, PMCG by itself is suitable (page 48, see O3-23). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to use PMCG alone rather than the PMCG-containing mixture of Wang for the same purpose of immunoprotection. See MPEP 2144.06 and 2144.07. 
Chen teaches that for encapsulation of islets for transplantation, it is useful to include glucomannan sulfate in the capsule shell exposed to the parenteral environment because sulfated glucomannan is a polymer gel that contains a large number of sulfanilamide groups and displays heparinlike properties, which allow it to absorb and filter many cytokines, thus helping to prevent these cytokines from entering the capsule and adversely affecting the islets (abstract, page 4307). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to include glucomannan sulfate in the immunoprotection layer of Chen, which would be contacting the parenteral environment as it is the outside layer. It would have also been obvious to one of ordinary skill in the art to include the glucomannan sulfate in the bridging layer, i.e., the second barrier, to allow absorption and filtering of cytokines in the pores passing 
With regard to Claim 2, the cells are insulin-producing cells (Wang, abstract).
With regard to Claim 6, the sodium alginate is polymerized with CaCl2 (Wang, paragraph 33).
With regard to Claim 9, an islet comprises the core of the macrocapsule and occupies nearly the entire volume of the macrocapsule (Wang, Figure 2). Pisania provides evidence that an islet contains 1560 cells in a 150-mm diameter sphere (abstract), which has a volume of 0.00000177 cm3. Thus, the macrocapsule contains approximately 881,355,932 cells per cm3.
With regard to claims 28-30, as described above, the second layer is free of cells, and there is no suggestion from Wang or Chen that it would contain cell debris.

Claims 1-2, 5-6, 8-25, and 28-30 remain rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20160199311, 7/14/2016; cited in Applicant IDS) in view of Toso (Acta Chir. Austriaca. Vot. 33 • Supplement No 174. 2001, page 48), Chen (Transplantation Proceedings, 41, 4307– 4312 (2009); of record) and Soon-Shiong (US5759578, 6/2/1998; of record).
With regard to Claim 1, 5, 8, and 10, Wang teaches a composition comprising a macro-capsule encompassing a plurality of therapeutic cells, the macrocapsule comprising at least one barrier (i.e., the “backbone layer”), the barrier comprising sodium alginate (abstract, paragraphs 33-36). Wang teaches a second barrier containing cellulose sulfate wherein the first barrier is encompassed within the second barrier (i.e., the “bridging layer”; paragraph 34), and that the 
Although Wang describes the inclusion of other components in addition to PMCG in the outer immunoprotection layer, Wang does not require that the outer layer contain all of these ingredients (paragraph 34).
 Wang does not teach that the coating on the second barrier is only PMCG or the presence of glucomannan sulfate in the second barrier. Toso teaches that for an outer immunoprotection layer over a core containing alginate and cellulose sulfate, PMCG by itself is suitable (page 48, see O3-23). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to use PMCG alone rather than the PMCG-containing mixture of Wang for the same purpose of immunoprotection. See MPEP 2144.06 and 2144.07. 
Chen teaches that for encapsulation of islets for transplantation, it is useful to include glucomannan sulfate in the capsule shell exposed to the parenteral environment because sulfated glucomannan is a polymer gel that contains a large number of sulfanilamide groups and displays heparinlike properties, which allow it to absorb and filter many cytokines, thus helping to prevent these cytokines from entering the capsule and adversely affecting the islets (abstract, page 4307). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to include glucomannan sulfate in the immunoprotection layer of Chen, which would be contacting the parenteral environment as it is the outside layer. It would have also been obvious to one of ordinary skill in the art to include the glucomannan sulfate in the bridging layer, i.e., the second barrier, to allow absorption and filtering of cytokines in the pores passing through the bridging layer, and also because Wang teaches that each layer contains similar polymer compositions (paragraph 32). The macrocapsule of Wang, Toso, and Chen appears m. However, Soon-Shiong teaches that it is beneficial to use larger capsules to decrease the exposed surface area and thus decrease cell adherence and fibrous overgrowth; use of larger capsules also increases the speed of insulin release and enhances the localization and retrieval of the islets (columns 4 and 5). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to manufacture the small capsules of Wang and Chen in the larger format of Soon-Shiong, or to use the larger capsules of Soon-Shiong to carry the islets encapsulated in the smaller capsules of Wang and Chen. The capsules of Soon-Shiong are cylindrical and have a diameter of 1-5 mm and a length of 16 cm (Example 6).
With regard to Claim 2, the cells are insulin-producing cells (Wang, abstract).
With regard to Claims 11-25, as described above, Wang, Chen, and Soon-Shiong teach a composition comprising a macro-capsule encompassing a plurality of therapeutic cells, the macrocapsule comprising at least one barrier, the barrier comprising sodium alginate. The cells are insulin-producing cells. As described above, the macrocapsule contains approximately 881,355,932 cells per cm3. The macrocapsule has a second barrier containing cellulose sulfate and glucomannan sulfate. The macrocapsule is cylindrical and has a diameter of 1-5 mm and a length of 16 cm.
Furthermore, as described above, Wang teaches that the first barrier is encompassed within the second barrier (Wang, abstract and paragraphs 33 and 34).
With regard to claims 28-30, as described above, the second layer is free of cells, and there is no suggestion from Wang, Toso, Chen, or Soon-Shiong that it would contain cell debris.
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Applicant’s arguments
Applicant argues that unlike the present claims, which are directed to macro-capsules that are implantable. Toso is directed to m/crocapsules that are injectable. Toso itself notes that macro-capsules and microcapsules are distinct, and it suggests that peritoneal implants are not ideal “as peritoneal vasculature is low and diffusion of blood is slow.” Thus, Toso proposes an altogether different approach, which involves injections microcapsules with a 400 m diameter. A person of ordinary skill would understand that the considerations for making an injectable microcapsule that is intended to circulate systemically are distinct from the considerations for making an implantable macro-capsule. Moreover, Toso fails to provide any discussion or description of why its microcapsules include a PMCG layer or the impact of this layer. Rather, Toso summarily states that PMCG was present, and there is no further mention of this polymer whatsoever in the entirety of the reference. Thus, the Office Action has done nothing more than identify a reference in which a different type of particle contains a PMCG layer without any discussion or suggestion of why a person of ordinary skill would actually be motivated to prepare a macro-capsule with an outer coating of PMCG as presently claimed.
The above assertions are not found persuasive because there is no teaching away why the microcapsules of Toso are not implantable. It must be noticed that applicant’s claim does not exclude that the macro-capsule which is incorporated in the composition is not injectable. The portography showed a homogenous implantation of the capsules at the pre-sinusoidal level of the portal tree. This is a clear evidence that the capsules of Toso are implantable. Moreover the examiner indeed provided the underline reasoning why one of ordinary skill in the art would have been motivated to include PMCG in the outer layer alone. The examiner outlined that Wang does not teach that the coating on the second barrier is only PMCG or the presence of glucomannan sulfate in the second barrier. Toso teaches that for an outer immunoprotection layer over a core containing alginate and cellulose sulfate, PMCG by itself is suitable (page 48, see O3-23). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to use PMCG alone rather than the PMCG-containing mixture of Wang for the same purpose of immunoprotection. See MPEP 2144.06 and 2144.07. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues the prior art as whole would not have motivated a person of ordinary skill to incorporate onto an implantable macrocapsule “a coat layer consisting of polymethylene-co-guanidine (PMCG),” as presently claimed. For example, Toso et al., Effect of Microcapsule Composition and Short-Term Immunosuppression on Intraportal Biocompatibility, CELL TRANSPORTATION, (submitted herewith as Exhibit A) is a research publication by the same authors as the Toso reference cited by the Examiner, but Exhibit A was published four years later and actually includes empirical data and discussion of micro-capsules comprising PMCG. To this end, Exhibit A notes that coating in PMCG “increased inflammatory overgrowth” and that “significant fibrotic reaction developed around the capsules.” Exhibit A at p. 163. Indeed, the authors concluded that their studies confirmed “poor intraportal biocompatibility” of microcapsules with a PMCG layer and that “these data suggest that polycations should be avoided.” Id. This effectively amounts to a teaching away from a PMCG coating by the very same research group responsible for the Toso reference cited in the pending rejections. And Exhibit A includes empirical evidence of cytotoxicity and bio-incompatability, which a person of ordinary skill would credit much more than the singular mention of the word PMCG in the Toso abstract cited by the Examiner.
The above assertions are not found persuasive because, as already discussed above, the cited reference of Toso already teaches implantable microcapsules. Furthermore, the reference submitted by Applicants in Exhibit A may teach the presence of fibrotic reaction around capsules. However, one may avoid a fibrotic reaction by ensuring that the microcapsules are not implanted in a location prone to problematic fibrotic reactions and/or are not implanted for an extended period of time in order to avoid the potential problems of fibrotic reactions.  Furthermore, Applicants own claimed invention would also be prone to the same fibrotic reaction as the prior art reference since it includes the same PMCG polycations. Regardless, the examiner reiterates the cited prior art reference does still teach the implantability of micropsules containing PMCG polycations.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867. The examiner can normally be reached on 9 am-5 pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 




/TIGABU KASSA/
Primary Examiner, Art Unit 1619